IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THE BANK OF NEW YORK                 NOT FINAL UNTIL TIME EXPIRES TO
MELLON FKA THE BANK OF               FILE MOTION FOR REHEARING AND
NEW YORK, as Trustee for the         DISPOSITION THEREOF IF FILED
Certificate Holders CWABS
INC., Asset-Backed Certificates,     CASE NO. 1D15-3065
Series 2006-23,

      Appellant,

v.

MICHAEL DEPIERO and
JOYCE DEPIERO,

      Appellees.

_____________________________/

Opinion filed December 16, 2015.

An appeal from the Circuit Court for Clay County.
Frederic A. Buttner, Judge.

Nicholas R. Cavallaro of Gilbert Garcia Group, P.A., Tampa, for Appellant.

Thomas R. Pycraft, Jr., John J. Spence, David D. Naples, Jr., and Michael J.
Pelkowski of Pycraft Law LLC, St. Augustine, for Appellees.



PER CURIAM.

      This is an appeal of an order denying Appellant’s motion to vacate a final

judgment of dismissal without prejudice. Appellant argues the trial court erred in
denying the motion to vacate without conducting an evidentiary hearing or

considering the appropriate factors set forth in Kozel v. Ostendorf, 629 So. 2d 817

(Fla. 1993). We agree and reverse the order denying the motion to vacate.

      In its motion to vacate the dismissal, Appellant explained that counsel failed

to appear at trial because an employee saved the trial notice to the wrong computer

file. The motion was supported by various documents and three sworn affidavits.

Courts have consistently found excusable neglect where an attorney fails to appear

at a hearing due to secretarial error. See Elliot v. Aurora Loan Services, LLC, 31
So. 3d 304 (Fla. 4th DCA 2010) (“Excusable neglect is found ‘where inaction

results from clerical or secretarial error, reasonable misunderstanding, a system

gone awry or any other of the foibles to which human nature is heir.’”) (quoting

Somero v. Hendry Gen. Hosp., 467 So. 2d 1103, 1106 (Fla. 4th DCA 1985));

Wilson v. Woodward, 602 So. 2d 547, 548-49 (Fla. 2d DCA 1992) (finding

excusable neglect where secretary for the moving party’s lawyer failed to calendar

the hearing); see also J.J.K. Intern., Inc. v. Shivbaran, 985 So. 2d 66, 68-69 (Fla.

4th DCA 2008) (finding excusable neglect where lawyer’s failure to appear for

hearing was due to error by secretary in marking the hearing “cancelled” on

calendar). Because the motion alleged a colorable claim for relief, Appellant is

entitled to an evidentiary hearing on the motion. See Chancey v. Chancey, 880 So.
2d 1281 (Fla. 2d DCA 2004) (“If a rule 1.540 motion alleges a colorable

                                         2
entitlement to relief, the circuit court should conduct a limited evidentiary hearing

on the motion”).

      The trial court’s order dismissing the action provided no written findings

other than to state that Appellant received notice of the trial and failed to appear.

Failure to apply the Kozel factors constitutes reversible error and requires remand

for application of the correct standard. See BACHome Loans Servicing, L.P. v.

Ellison, 141 So. 3d 1290, 1291 (Fla. 1st DCA 2014). The Court has explained that

“[e]xpress findings are required to ensure that the trial judge has consciously

determined that the failure was more than a mistake, neglect, or inadvertence, and

to assist the reviewing court to the extent the record is susceptible to more than one

interpretation.” Ham v. Dunmire, 891 So. 2d 492, 496 (Fla. 2004) (citing

Commonwealth Fed. Sav. & Loan Ass’n v. Tubero, 569 So. 2d 1271 (Fla. 1990));

see also Smith v. City of Panama City, 951 So. 2d 959, 962 (Fla. 1st DCA 2007).

      We reverse and remand for an evidentiary hearing and consideration of the

Kozel factors.

      REVERSED AND REMANDED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                          3